THE THIRTEENTH COURT OF APPEALS

                                      13-19-00539-CV


                In the Interest of A.B., G.B., L.B., S.B., and K.B., Children


                                   On appeal from the
                      County Court at Law of Aransas County, Texas
                          Trial Court Cause No. A-18-7155-FL


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants, although they are exempt from payment due to their affidavits of

inability to pay costs.

       We further order this decision certified below for observance.

February 27, 2020